UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7202



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES JOSEPH OWENS,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-78-17; CA-04-57-4-BO)


Submitted:   January 12, 2005          Decided:     February 17, 2005


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Joseph Owens, Appellant Pro Se. Barbara Dickerson Kocher,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            James Joseph Owens, a federal prisoner, seeks to appeal

the district court’s order denying relief on his motion filed under

28 U.S.C. § 2255 (2000).      An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.                 28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find both that the district court’s assessment of his

constitutional     claims    is    debatable      or    wrong       and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                 We have independently

reviewed the record and conclude that Owens has not made the

requisite    showing.       Accordingly,     we    deny        a    certificate    of

appealability and dismiss the appeal.          The motions for appointment

of counsel and for immediate release are denied.                   We dispense with

oral   argument   because    the    facts    and       legal       contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                          DISMISSED


                                    - 2 -